 1

 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   LAWTIS DONALD RHODEN,                     Case No. 8:20-cv-01096-MWF (PD)
12                     Petitioner,
                                               ORDER ACCEPTING
13          v.
                                               FINDINGS, CONCLUSIONS,
14   BRANDON PRICE, Director,                  AND RECOMMENDATION OF
                                               UNITED STATES
15                      Respondent.            MAGISTRATE JUDGE
16
17
18         On March 12, 2021, the United States Magistrate Judge issued a Report
19   and Recommendation (“Report”), recommending that Petitioner’s Petition for
20   Writ of Habeas Corpus be denied and that this action be dismissed with
21   prejudice. [Dkt. No. 8.] On March 26, 2021, Petitioner filed his Objections.
22   [Dkt. No. 9.]
23         In his Objections, Petitioner reiterates the argument in his Petition that
24   California’s Sexually Violent Predator Act (“SVPA”) violates his constitutional
25   right to due process because it prohibits him from petitioning for
26   unconditional release without first obtaining the approval of the Department
27   of State Hospitals (“DSH”). That argument is addressed in the Report. In his
28   Objections, he also contends, for the first time, that his continued confinement
 1   violates due process because has proven that he is no longer a Sexually
 2   Violent Predator (“SVP”). [Dkt. No. 9 at 5.] 1 In support of this contention, he
 3   relies primarily on an opinion from the psychologist he retained, Dr. Brian
 4   Abbott, that he no longer meets the SVP criteria. [Id. at 11.] Petitioner also
 5   notes that, since being found an SVP in 2013, he has undergone years of
 6   treatment. [Id. at 9.]
 7         This objection is not well-taken because it ignores the conclusions of the
 8   DHS medical director and another psychologist that Petitioner continues to
 9   meet the SVP criteria. [Report at 2.] Thus, although Petitioner has shown
10   that there is conflicting evidence regarding his status as an SVP, he has not
11   proven that he no longer meets the SVP criteria. In any event, as discussed in

12   the Report, the SVPA’s statutory scheme provides civilly committed persons

13   reasonable opportunities for release. Pursuant to that statutory scheme,

14   Petitioner was granted conditional release despite a determination that he

15   stills meets the SVP criteria. He declined it. Given the unique dangers posed

16   by persons found to be SVP’s, Petitioner has not shown that the state court of

17   appeal unreasonably concluded that he cannot establish a due process

18   violation simply because he cannot petition for unconditional release without
     first obtaining a recommendation from the DSH. See Wilkinson v. Austin, 545
19
     U.S. 209, 224 (2005) (explaining that “requirements of due process are
20
     ‘flexible’” and call only for “procedural protections as the particular situation
21
     demands”) (citation omitted).
22
           Based on the foregoing and pursuant to 28 U.S.C. § 636, the Court has
23
     reviewed the Petition, the other records on file records herein, the Magistrate
24
     Judge’s Report, and Petitioner’s objections to the Report. The Court has
25
26
     1The Court exercises its discretion to consider the argument. See Brown v. Roe, 279
27
     F.3d 742, 744-45 (9th Cir. 2002) (district court has discretion, but is not required, to
28   consider claims presented in party’s objections to magistrate judge’s report and
     recommendation). Petitioner’s other objections are addressed in the Report.

                                                2
 1   engaged in a de novo review of those portions of the Report to which objections
 2   have been made. The Court concurs with and accepts the findings and
 3   conclusions of the Magistrate Judge.
 4         ACCORDINGLY, IT IS ORDERED:
 5         1.    The Report and Recommendation is accepted.
 6         2.    Judgment shall be entered consistent with this Order.
 7         3.    The clerk shall serve this Order and the Judgment on counsel or
 8   parties of record.
 9
10   DATED: June 29, 2021
11
12                                      MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
